 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTOINE DESHAWN BARNES,                         No. 2: 18-cv-2449 JAM KJN P
12                        Plaintiff,
13           v.                                       ORDER
14    J. BRUNNER, et al.,
15                        Defendants.
16

17          On November 28, 2018, plaintiff filed a two pages long summary judgment motion. (ECF

18   No. 17.) In this motion, plaintiff requests that the court award the money damages and injunctive

19   relief sought in the complaint. Plaintiff’s motion for summary judgment does not comply with

20   Federal Rule of Civil Procedure 56, which sets forth the procedures for filing summary judgment

21   motions. Accordingly, plaintiff’s November 28, 2018 summary judgment motion is denied

22   without prejudice.

23          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for summary judgment

24   (ECF No. 17) (docketed as a motion for summary judgment and a motion for injunctive relief) is

25   denied without prejudice.

26   Dated: March 20, 2019

27
     bar2449.sj
28
                                                      1
